Opinion by
Orlady, J.,
Two verdicts were returned by the jury and the two appeals are presented in one argument. The plaintiff’s right to recover depended entirely on oral testimony and the controverted facts were so fairly submitted by the trial judge that no exception was taken to his charge. The appellant contends that binding instructions should have been given in its favor, and subsequently that a judgment should have been entered non obstante veredicto.
The fair preponderance of the testimony was in favor of the defendant’s claim as to the cause of the accident, and the jury might well have found that Miss Fleming was mistaken in regard to the fall of snow, and the condition of the car step when she had her accident, but her statements were positive, and under the authority of Neslie v. Second & Third St. Pass. Ry. Co., 113 Pa. 300, and Sutton v. Pennsylvania Railroad Company, 230 Pa. 523, the controverted facts were properly submitted to the jury.
The judgment in each case is affirmed.